Citation Nr: 1137140	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  02-17 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder with posttraumatic stress disorder (PTSD), to include as secondary to service-connected low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1974 to August 1978.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2002 decision by the Atlanta, Georgia Regional Office (RO) which denied, in part, service connection for a psychiatric disorder.  Thereafter, the Veteran filed a timely substantive appeal.

The Board notes that the above issue was remanded by the Board in November 2004, October 2007, and March 2010 for further evidentiary development.  As will be further explained below, this development having been achieved, the issue is now ready for appellate review.


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran has an acquired psychiatric disorder, to include PTSD that is related to his active duty service or secondary to any service-connected disorder.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service, may not be presumed to have been so incurred or aggravated, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)). See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in October 2007 and August 2010 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The October 2007 letter provided this notice to the Veteran.

The Board observes that both the October 2007 and August 2010 letters were sent after the initial adjudication of the Veteran's claim in the June 2002 rating decision.  to the Veteran prior to the July 2005 rating decision.  The VCAA notice with respect to the Pelegrini and Dingess elements addressed in these letters was therefore untimely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the October 2007 and August 2010 letters fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra, and after the notice was provided the case was readjudicated and a March 2011 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment records, VA treatment records, private treatment records, and service personnel records are associated with the claims folder.

In November 2004, October 2007, and March 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order for the RO to provide proper notice, further development of claimed stressors, and a VA psychiatric examination.  The requested notice having been provided, records having been obtained and examinations having been afforded, the issue now returns to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination with respect to the issues on appeal was obtained in April 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the April 2009 VA examination did not provide an analysis with regard to the claim for service connection for PTSD.  However, as will be further explained below, the Veteran has not been diagnosed with PTSD and  the Veteran's claimed stressors have not been corroborated.  As such the Veteran has failed to meet the requirements of McLendon with respect to the claim for service connection for PTSD and as such an examination is not necessary with regard to that element of the claim.  The Board finds that the VA examination, including opinions, obtained in this case is more than adequate, as it is predicated on a full reading of the VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, and the statements of the Veteran, and provides a complete rationale for any opinions stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its November 2004, October 2007, and March 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Generally, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2010).  With regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a Veteran's service.

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the Veteran engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat requires that the Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99.  If the VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, the VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Id.  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the Court stated, "If the Veteran engaged in combat, his/her lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors").  If, however, the Veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in-service stressors.

Additionally, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Post Traumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear and hostile military or terrorist activity" means that a "Veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others,..., and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.  The event or circumstances include (but are not limited to), actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; or attack upon friendly aircraft.

In PTSD cases in which the Veteran asserts personal assault as the in-service stressor, VA has provided for special evidentiary-development procedures, including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis.  See Patton v. West, 12 Vet. App. 272, 280 (1999); see also VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996).  Specifically, in claims concerning in-service personal assault, alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in-service assault.  Examples of such evidence include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease; statements from family members, roommates, fellow service-members, or clergy; evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  See 38 C.F.R. § 3.304(f)(3); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).

Initially, the Board notes that the Veteran has raised a claim for an acquired psychiatric disorder, to include PTSD with symptoms of anxiety, panic and depression.  The Veteran contends that his psychiatric disorder is related to experiences and events in service.  Specifically, the Veteran reported witnessing the butchering of a goat during Special Forces training, being shot in the face with a blank round from an M-16, being robbed at gunpoint, and being continually harassed by a sergeant.

The Board notes initially, with regard to the Veterans claim for PTSD, that the Veteran does not contend, nor do his service records reflect, that he engaged in combat or that his claimed stressors are combat-related.  In this regard, the Board notes that the Veteran's service records indicate a military occupational specialty of combat engineer and bridge specialist, but there is no evidence that the Veteran participated in any foreign service.  Thus, corroboration of the occurrence of a claimed in-service stressor is required.

A review of the record shows that the Veteran has provided some information regarding the claimed service events albeit some of the information appears to be anecdotal in nature and thus, not capable of corroboration by official records.  In this regard, a thorough reading of the Veteran's lay statements indicates that the second stressor, involving the M-16 rifle, occurred within the third or fourth week of service, in approximately August or September 1974.  With regard to the first stressor, the Veteran reported participating in Special Forces training beginning in approximately January 1975 during which time the incident involving the goat would have occurred during a purported training exercise and the harassment began.  Additionally, the Veteran stated that the vaccination records in the claims file were recorded during his period of Special Forces training.  The vaccination records span from August 1974 to March 1976.  See vaccination records from August 1974 to March 1976.  With regard to the third stressor (the armed robbery), the Veteran stated that it occurred just after he was assigned to the 11th Engineering Battalion.  Records show the Veteran was assigned to that Battalion at least as of March 1977; thus the robbery would have likely occurred sometime after that date.  The Veteran reported that his roommate was present at the time of the robbery and did not want to press charges.  He stated that his captain disagreed with the decision not to press charges.

The Veteran's service personnel file was obtained and after a thorough review it is noted that the Veteran was disqualified from his nuclear duty position in April 1976, for his inability to work with people.  Indeed there is no mention of complaints of harassment from the Veteran, but rather others complained of being harassed by him.  Although not required, there is also no mention of the Veteran's various claimed stressors in his service personnel records or his service treatment records.  Additionally the Board notes the January 2011 RO Formal Finding in which it was determined that the information required to corroborate the stressful events incurred by the Veteran is insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC), the Marines Research Center, and the National Archives and Records Administration (NARA) to request records to corroborate the Veteran's stressors.  The Board notes that the Veteran has been offered the opportunity to submit additional information regarding his claimed stressors, and has not responded to such requests.

Additionally, the Board finds that the Veteran's claimed stressor is not related to "fear of hostile military or terrorist activity."  With the lack of verification of the Veteran's claimed stressor due to the absence of corroborating evidence, the Board finds no evidence that the Veteran was confronted with a circumstance that involved threatened serious injury or a threat to his physical integrity with a hostile enemy as contemplated by the applicable regulation.  As such, the Board finds that the revision to 38 C.F.R. § 3.304(f)(3) is not applicable in this instance.  

After considering the evidence of record, the Board finds that the Veteran does not have a verified or verifiable stressor.  In the absence of a verified or verifiable stressor event which is the cornerstone of a PTSD claim, service connection for PTSD must be denied.  38 C.F.R. § 3.304(f).  Without verification of the Veteran's stressors, there is no need to discuss the question of medical nexus.  See 38 C.F.R. 
§ 3.304(f).

With regard to the Veteran's contentions that he has an acquired psychiatric disorder that is the result of his military service or alternatively related to his service-connected low back strain, the Board notes that the Veteran is currently diagnosed with depression as noted on the April 2009 VA examination report.  As such the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2010).

Service treatment records are negative for any specific complaints, treatment, or diagnoses related to a psychiatric disorder.  The Veteran underwent an enlistment examination in August 1974, and a separation examination in June 1978.  No relevant abnormalities were noted.

The post-service medical evidence of record shows continued treatment for depression, anxiety, and substance abuse from approximately 2001 to present.  The Board notes that most of the VA treatment records provide a diagnosis of a mood or adjustment disorder.  In April 2009, the Veteran was afforded a VA examination.  The examiner reported that the Veteran met the criteria for depressive disorder and opined that it was less likely as not that the Veteran's depressive disorder was related to the Veteran's active duty service or related to or aggravated by his service-connected low back strain.  The VA examiner reasoned that the Veteran had been unable to work since 2000 due to the back strain, but first sought treatment for mental health in 2003 for cannabis abuse.  He opined that because evidence showed no treatment for depression until 15 years after service and three years after the back disorder prevented the Veteran from working, there was no relationship to service.  

With regard to the issue of secondary service connection, the Board notes that while this appeal was pending, VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent of the amendment is to conform to the regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was changed to note that aggravation will not be conceded unless the baseline level of severity, of the non-service connected disability, is established by medical evidence.  The level of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  That revised regulation, as noted above, implemented the holding in Allen for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See Allen, 7 Vet. App. at 448; 71 Fed. Reg. 52744 (2010).  Nevertheless, as the revised regulation imposes additional evidentiary requirements and could have retroactive effects on the Veteran's claims, which were filed before the revisions took effect, the Board has chosen to apply the old version of that regulation.  See Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005); cf. Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Based on the evidence of record, the Board finds that service connection for an acquired psychiatric condition is not warranted.  Although the Veteran is currently diagnosed with depressive disorder, the evidence does not demonstrate that this disorder was incurred in or is otherwise related to service.  There is no indication of any diagnosis or treatment for a psychiatric condition in service, and the Veteran's enlistment and separation examinations were normal.  The April 2009 VA examiner offered a negative opinion on etiology both with regard to direct service connection and secondary service connection.  

The Board has also considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran is competent to render diagnoses of in-service or post-service psychiatric disorders.  While the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his psychiatric disorder is the result of his experiences in service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, several facts weigh heavily against the claim he now makes that he has had psychiatric problems ever since service.  While the Veteran stated that his depression was a result of his experiences in service, he reported to the April 2009 VA examiner that he attributed his depression to his financial problems.  

Finally, the Board notes that the evidence of record does not show treatment for depression until many years after service.  While the Board is not holding that corroboration is required, the absence of complaint of an acquired psychiatric disorder serves as negative evidence.  Indeed the Veteran's initial complaints in 2001 resulted in a diagnosis of a mood disorder.  In this regard, the Board finds the Veteran's assertions, which are inconsistent at times, to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, inconsistent statements and the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability); Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by a claimant at a later date).

The preponderance of the evidence is against a grant of service connection for an acquired psychiatric disorder with PTSD to include as secondary to service-connected low back strain, as the Veteran has not alleged any in-service stressor event which is verified and no competent and credible medical nexus has been established to relate his currently diagnosed depressive disorder to his active duty service or his service-connected low back strain.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for an acquired psychiatric disorder with PTSD, to include as secondary to service-connected low back strain, is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


